Exhibit 10.10
Description of Severance Benefits for Executives in
Non-Change of Control Circumstances
Severance benefits may be provided to executive level employees whose employment
is terminated because of job elimination or any other reason. The amount of
these benefits is subject to the discretion of the CEO (and, in the case of
senior executives, the People Resources Committee). The following factors are
typically considered in the exercise of such discretion: length of service; the
executive’s total compensation target and the executive’s career plans following
termination of employment with CIGNA.

 

